Citation Nr: 1007830	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss disability.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Procedural history

The Veteran filed an original claim of entitlement to service 
connection for bilateral hearing loss disability in May 1975.  
The RO denied the Veteran's claim in an October 1975 rating 
decision.  In March 2008, the Veteran filed to reopen his 
previously denied claim.  The Veteran's claim was denied in 
the June 2008 rating decision.  The Veteran disagreed with 
the decision and perfected his appeal by filing a timely 
substantive appeal in August 2008.

In April 2009, the Veteran presented sworn testimony during a 
personal hearing in Lincoln, Nebraska, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder.  

In an August 2009 decision, the Board reopened and remanded 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.  The VA Appeals Management 
Center (AMC) denied the Veteran's claim in an October 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Issue not on appeal

The August 2009 Board decision also denied the Veteran's 
claim of entitlement to service connection for tinnitus.  To 
the Board's knowledge, no appeal was taken.  The Board's 
decision is final, and that issue will be addressed no 
further herein.  See 38 C.F.R. § 20.1100 (2009).


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably 
demonstrates that the Veteran's bilateral hearing loss 
disability pre-existed his active military service.

2.  The evidence of record clearly and unmistakably 
demonstrates that the Veteran's pre-existing bilateral 
hearing loss disability was not aggravated by active duty 
military service.  


CONCLUSION OF LAW

The Veteran's current bilateral hearing loss disability was 
not aggravated by his military service, and such may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
bilateral hearing loss disability, which he claims to have 
incurred as a result of his military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated April 
2008.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of (1) 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; (2) 
a current physical or mental disability shown by medical 
evidence; and (3) a relationship between the disability and 
an injury, disease, or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the April 2008 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claim.

The April 2008 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in the April 
2008 VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
Veteran's statements and service treatment records.

The Veteran was afforded VA examinations in May 2008 and 
September 2009 as to his hearing loss claim.  Both VA 
examination reports reflect that the examiners thoroughly 
reviewed the Veteran's past medical history, documented his 
medical conditions, and rendered opinions which appear to be 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA medical opinions are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2009).  He has retained the services of a 
representative and, as indicated above, he testified at a 
personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection - hearing loss disability

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley, 
supra.

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2009).  "Clear and unmistakable evidence" is a 
more formidable evidentiary burden than the preponderance of 
the evidence standard.  See Vanerson v. West, 12 Vet. App. 
254, 258 (1999) [noting that the "clear and convincing" 
burden of proof, while a higher standard than a preponderance 
of the evidence, is a lower burden to satisfy than that of 
"clear and unmistakable evidence"].  It is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the no-aggravation result be "undebatable."  
See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of a 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).




Analysis

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss disability.  It is undisputed that the 
Veteran currently has bilateral hearing loss disability.  
Specifically, the May 2008 VA examiner diagnosed the Veteran 
with mild to moderately severe high frequency sensorineural 
hearing loss disability in both ears.

(i.)  Presumption of soundness

For reasons expressed immediately below, the Board finds that 
the evidence of record clearly and unmistakably establishes 
that the Veteran had bilateral hearing loss disability that 
pre-existed his military service.

Prior to his entry into active service in August 1972, the 
Veteran was afforded a July 1972 service entrance 
examination.  At the time of this examination, he denied a 
history of ear, nose, or throat trouble as well hearing loss 
at the time of his service entrance examination in July 1972.  
Furthermore, a review of the report of his service entrance 
examination reveals that hearing loss disability is not 
listed as a diagnosis and physical examination of his ears 
was noted to be normal.  However, notwithstanding the 
notation of a hearing loss disability in the entrance 
examination report, the Board observes that his service 
entrance examination report documents an irregularity in his 
hearing acuity.  Specifically, his July 1972 service 
enlistment examination documented the following audiometric 
results:





HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
0
0
45
70
LEFT
5
5
0
25
50
60

Critically, these audiometric results document bilateral high 
frequency hearing loss disability as defined in 38 C.F.R. § 
3.385, which states that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 HZ is 40 decibels 
(dB) or greater; or when the auditory thresholds for at least 
three frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26dB 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385 (2009).

Accordingly, after a thorough review of the evidence, the 
Board finds that the competent medical evidence of record 
clearly and unmistakably demonstrates that the Veteran's 
bilateral hearing loss disability pre-existed his active duty 
service and that he had such a disability at the time of his 
entry into active duty.  As indicated above, the 
contemporaneous medical evidence of record supports this 
conclusion.  Accordingly, the presumption of soundness on 
enlistment has been rebutted.  

If, as here, the presumption of soundness is rebutted, the 
Board must then address the matter of whether the presumption 
of aggravation has been rebutted by clear and unmistakable 
evidence.  Thus, the Board will move on to a discussion of 
aggravation.  

(ii.)  Aggravation

As detailed above, a pre-existing injury will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2009).  For the reasons stated below, the Board 
finds that the evidence clearly and unmistakably shows that 
the Veteran's pre-existing bilateral hearing loss disability 
was not aggravated by his military service.

With the exception of his enlistment and separation 
examinations, the Veteran's service treatment records are 
absent any complaint of or treatment for bilateral hearing 
loss disability during the course of the Veteran's active 
military service.  The Veteran's July 1974 service separation 
examination documented "bilateral sensorineural high 
frequency hearing loss" with the following audiometric 
results:  




HERTZ


500
1000
2000
4000
RIGHT
15
10
10
55
LEFT
15
10
5
40

With respect to the crucial question of whether the Veteran's 
pre-existing bilateral hearing loss disability was aggravated 
during service, the September 2009 VA examiner reviewed the 
entire record and expressly discussed the Veteran's service 
enlistment and separation examination audiometric 
measurements.  Specifically, the VA examiner determined that 
"[t]here is clear and unmistakable evidence that the 
Veteran's hearing loss disability was not aggravated or 
increased in severity during his military service beyond its 
natural progression."  In reaching that conclusion, the 
examiner opined, the Veteran's hearing acuity had not 
worsened "more than 10 dB from his entrance to his exit 
physical [in] at least at one of the ratable frequencies.  
According to the literature, one can expect a threshold 
change to vary from test to test for as much as 10 dB.  
Therefore, for a threshold shift to be considered a 
significant change it must change more than 10 dB.  Since 
this Veteran's hearing has not changed more than 10 dB, it is 
not as likely as not there has been a significant change in 
hearing.  It is not likely the current hearing loss was from 
military noise exposure." 

Neither the Veteran nor his representative has produced a 
medical opinion to contradict the conclusions of the 
September 2009 VA examiner.  As was explained in the VCAA 
section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support 
of his claim.  He has failed to do so.  See 38 U.S.C.A. § 
5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the September 
2009 VA examiner's opinion stands unchallenged as competent 
medical evidence on this crucial issue of aggravation.

The Veteran has submitted his own statements as well as those 
of his relatives to support his claim of aggravation.  As a 
lay person, the Veteran is competent to testify to observable 
symptoms such as problems with hearing.  See Washington v. 
Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s 
a layperson, an appellant is competent to provide information 
regarding visible, or otherwise observable symptoms of 
disability]; see also Barr, supra; Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, the Veteran is not competent to 
provide medical conclusions such as whether a disease entity 
was aggravated beyond its natural progression by the 
condition of military service.  See Buchanan v. Nicholson, 
451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. 
Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the 
extent that the Veteran or his representative are now 
claiming that his bilateral hearing loss disability was 
aggravated by his military service, it is now well-
established that laypersons without medical training, such as 
the Veteran and his representative, are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1) (2009).  

In short, the Board finds that the evidence, in the form of 
the service medical records, post-service medical records, 
and medical opinion evidence, does not demonstrate that 
aggravation took place.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2009); see also Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the mere 
occurrence of symptoms, in the absence of a demonstrated 
increase in the underlying severity, does not constitute 
aggravation of the disability].  

For these reasons, the Board finds that the evidence clearly 
and unmistakably shows that the Veteran's pre-existing 
bilateral hearing loss disability was not aggravated during 
active duty.  Accordingly, entitlement to service connection 
for the current bilateral hearing loss disability based on 
aggravation of a preexisting disability is not warranted.

(iii.)  Direct In-service Incurrence

To the extent that the Veteran has contended that his 
currently hearing loss disability originated during service 
as a result of in-service noise exposure, the Board observes 
that service connection on a direct basis is not warranted as 
the weight of the evidence shows that the disability did not 
originate during service.  On the contrary, as shown above, 
there is clear and unmistakable evidence that the disability 
was present in July 1972, prior to his entry into active duty 
in August 1972.    Furthermore, the May 2008 and September 
2009 VA examiners opined that it was not at least as likely 
as not that the Veteran's hearing loss was the result of his 
military noise exposure.  

The only evidence in favor of the Veteran's claim that his 
hearing loss disability resulted from in-service noise 
exposure is his own lay statement that his hearing loss 
disability originated during service.  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
symptoms of tinnitus.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Therefore, while the Veteran is competent to report his 
symptoms such as difficulty hearing, he is not competent to 
diagnose his current hearing loss disability as resulting 
from exposure to noise in service.

During his Travel Board hearing, the Veteran stated that he 
had no problems with his hearing prior to his military 
service.  However, the finds that his recent testimony is 
outweighed by the objective medical evidence which clearly 
shows that he had impaired hearing of such severity to meet 
the criteria for a hearing disability for VA purposes at the 
time of his entry into active service.  

With respect to the VA audiology examinations in May 2008 and 
September 2009, the VA examiners thoroughly reviewed the 
Veteran's claims file, including the Veteran's service 
treatment records.  Whether a physician provides a basis for 
his or her medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448- 49 (2000).   In the current 
case, the examiners provided negative nexus opinions 
regarding direct in-service incurrence, and cited evidence 
from the record in support of the opinion.  The Veteran 
reported to the examiners he was exposed to noise during 
service.  After his separation from service, the Veteran 
reported working for a shoe store and convenience stores.  
The Veteran denied any recreational noise exposure, ear 
pathology, treatment, vertigo, and a family history of 
hearing loss.  The examiners, taking into account the 
Veteran's medical history and review of the claims folder, 
concluded it was not likely that the Veteran's hearing loss 
tinnitus was a result of his military service. The Board 
finds these examination reports to be highly probative as to 
whether the Veteran's hearing loss disability originated 
during service. Furthermore, these opinions are not 
contradicted by any objective medical evidence.

The Board has considered various statements and testimony 
from the Veteran claiming that his hearing loss disability 
began during his active service.  However, the Board does not 
find the Veteran's statements concerning the onset of his 
hearing loss disability during service to be credible.  The 
Veteran's statement is self-serving and is unsupported by his 
service treatment records and medical records thereafter. See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a Veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  To reiterate, the Veteran's 
service treatment records and post service VA examination 
reports do not show that his hearing loss disability 
originated during service.  The Board places far greater 
probative value on the contemporaneous service treatment 
records and postservice VA opinions than it does on the more 
recent statements of the Veteran. See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the Veteran].  

Based on the foregoing, Board concludes that the evidence of 
record is against a finding that his hearing loss disability 
originated during service.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection on a direct basis and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.

Additional comment

The Veteran's representative cited Hensley v. Brown, 5 Vet. 
App. 155 (1993) in support of his assertion that the 
Veteran's separation examination results did not preclude 
service connection.  See the April 2009 Board hearing 
transcript, pg. 12.

The Veteran's representative correctly stated that, under 
Hensley, 38 C.F.R. § 3.385 "does not preclude service 
connection for a current disability where hearing was within 
normal limits on audiometric testing at separation from 
service."  However, the Court in Hensley in no way held that 
service connection must be granted in the event of in-service 
noise exposure and a current hearing loss disability.  
Rather, the Court has clearly indicated that, a medical 
opinion must be obtained in those circumstances.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).

VA has in fact obtained a medical opinion, the findings of 
which are consistent with the remainder of the evidence of 
record.  Notably, contrary to the circumstances in Hensley, 
the Veteran did not have normal audiometric testing results 
at his separation from service.  Moreover, the September 2009 
VA examiner based his professional opinion on the record as a 
whole, to include the Veteran's enlistment and separation 
examinations and the Veteran's report of his hearing loss 
symptomatology.  Additionally, the VA examiner referenced 
outside clinical research in support of his negative opinion.  
Accordingly, as indicated above, the September 2009 VA 
examination is not shown to be invalid or inadequate for 
rating purposes.  The Court's decision in Hensley is not 
dispositive in this matter and does not contradict the 
findings of the September 2009 VA examiner.



ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


